Citation Nr: 0006833	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  96-31 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increase in the 20 percent evaluation 
currently assigned for service-connected chronic lumbosacral 
strain.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had verified active service from March 1990 to 
December 1992, and more than three years and 10 months of 
prior active.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 decision by the RO which 
denied an increased rating for the veteran's service-
connected low back disability.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's lumbosacral strain is manifested by 
symptomatology analogous to severe and no greater limitation 
of motion; there is no unfavorable ankylosis or pronounced 
intervertebral disc syndrome.  


CONCLUSION OF LAW

The criteria for an increased rating to 40 percent for 
service-connected chronic lumbosacral strain are met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, including 
Diagnostic Codes 5292-5295 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

By rating action in January 1994, service connection was 
established, in part, for chronic lumbosacral strain, rated 
20 percent disabling, effective from December 22, 1992, based 
on a diagnosis of lumbosacral strain during service and 
similar diagnosis on VA examination in December 1993.  The 
examination report indicated that there was no evidence of 
radiculopathy or neurological abnormalities.  The complaints 
of numbness in the right foot were without dermatomal 
pattern, and it was concluded that neuropathy or 
radiculopathy as the cause were doubtful.  The 20 percent 
rating has remained in effect ever since.  

In March 1994, the veteran complained of a throbbing pain in 
the left mid-back of one week's duration associated with 
abdominal complaints.  The impression was NSAID induced 
gastritis.  An x-ray of the lumbosacral spine showed no 
evidence of fracture, malalignment, or significant 
degenerative changes.  The examiner noted that the study was 
compared with x-rays taken in November 1993 and showed no 
interval change.    

In June 1994, a Statement of the Case was issued on the 
matter of entitlement to a rating in excess of 20 percent for 
service connected back disability.  There was no substantive 
appeal.  

When examined by VA in June 1995, the veteran complained of 
chronic back pain since service in the early 1980's.  She 
reported aching pain in her lower back radiating upward into 
the interscapular region, bilaterally.  The veteran reported 
that her symptoms were exacerbated with prolonged sitting, 
standing or when lifting her son.  The veteran indicated that 
she received some relief with heat and 6 extra-strength 
Tylenol tablets a day, and that she occasionally attempted 
some stretching exercises.  The veteran denied any bowel or 
bladder disturbance, but reported that she had a uterine 
fibroid and questioned whether it could be aggravating her 
back symptoms.  The veteran reported some occasional 
"numbness" in the lateral aspect of her right foot, but 
stated that an EMG in March 1994 was reportedly normal.  

On examination, the veteran was well developed and in no 
acute distress.  Her back showed evidence of accentuated 
lumbar lordosis.  Palpation of the spine revealed tenderness 
over the vertebral spine extending along the thoracic spine 
from the interscapular area to the lumbar spine.  There was 
tenderness in the sacroiliac joints bilaterally.  There was 
no step-off felt along the vertebral spine but accentuated 
lumbar lordosis was again noted.  There was no evidence of 
muscle atrophy along the lumbosacral spine.  Forward flexion 
was from 0 to 40 degrees with backward extension from 0 to 5 
degrees.  Left and right lateral flexion was from 0 to 20 
degrees, bilaterally, and rotation was from 0 to 10 degrees, 
bilaterally.  Straight leg raising on the right produced 
right lumbar pain at 15 degrees, without any evidence of 
radicular pain in the lower extremities.  Straight leg 
raising on the left produced pain in the left lumbar region 
at 10 degrees without any radicular pain.  Seated straight 
leg raising was negative, bilaterally.  Strength was 5/5 in 
the quadriceps and hamstrings, bilaterally, and 4/5 in the 
ankle and great toe dorsiflexors, bilaterally.  Heel and toe 
walking was normal.  There was normal pinprick sensation in 
the lateral, medial and dorsal aspects of both feet.  Deep 
tendon reflexes were 2+, bilaterally with negative Babinski.  
The examiner noted that x-ray studies taken in March 1994 
were normal, and that additional studies were not indicated.  
The diagnosis was chronic lumbosacral strain.

In a substantive appeal dated in August 1996, the veteran 
reported that she was unable to stand for extended periods of 
time.  She also reported discomfort when sitting for a long 
time.  She noted constant problems bending and difficulty 
performing household chores.  She indicated that muscle 
spasms interrupted her sleep.  

When examined by VA in March 1999, the examiner noted that he 
had reviewed the claims file prior to the examination.  He 
noted the veteran's medical history and her current 
complaints of intermittent low back pain which was aggravated 
by increased physical activity.  The veteran also reported 
the onset of radiating pain into the left lower extremity 
with associated numbness and weakness in the left foot while 
lifting laundry at home two weeks earlier.  

On examination, the veteran walked without a limp and 
exhibited normal lumbar lordosis when standing.  There was no 
evidence of a listing of the spine or spasm of the paraspinal 
musculature.  The veteran complained of tenderness on 
palpation over the lumbosacral juncture and exhibited limited 
range of motion.  Forward flexion was from 0 to 30 degrees, 
with extension from 0 to 10 degrees.  Right and left lateral 
flexion was from 0 to 15 degrees, and rotation was from 0 to 
20 degrees, bilaterally.  The iliac crests were level, and 
leg lengths were equal without any measurable circumferential 
atrophy of either thigh or calf.  Straight leg rasing in the 
sitting position was possible to 90 degrees, bilaterally.  
Deep tendon reflexes were 1+ and symmetrical, bilaterally at 
the knees and ankles.  There was hypesthesia to light touch 
over the dorsum of the left foot with grade 4 muscle power in 
the left extensor hallucis longus.  The veteran had normal 
extensor hallucis longus power in the right foot.  Sensation 
was normal in the lateral aspect of the left calf and the 
plantar aspect of the left foot.  X-ray studies of the 
lumbosacral spine showed no evidence of posttraumatic 
osteoarthritic changes.  The diagnoses included chronic 
lumbosacral strain and degenerative disc disease at the 
lumbosacral juncture.  The examiner indicated that he was 
unable to comment on the veteran's disability except at the 
time his examination without pure speculation.  

Analysis

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In this case, the veteran has asserted that 
her service-connected low back disability is more severe than 
currently evaluated.  Therefore, she has established well-
grounded claim.  

The Board is satisfied in this case that all relevant facts 
have been properly developed.  The veteran has undergone a VA 
examination and VA outpatient records have been obtained.  
The record is complete and the Board finds that there is no 
further duty to assist the veteran in the development of this 
claim as mandated by 38 U.S.C.A. § 5107(a).  

The veteran is currently assigned a 20 percent evaluation 
under DC 5295, which provides as follows:  

Lumbosacral strain: 
  Severe; with listing of whole spine to opposite side, 
positive 
   Goldthwait's sign, marked limitation of forward bending in 
   standing position, loss of lateral motion with osteo-
arthritic 
   changes, or narrowing or irregularity of joint space, or 
some 
   of the above with abnormal mobility on forced 
motion..............................  40
  With muscle spasm on extreme forward bending, loss of 
lateral 
   spine motion, unilateral, in standing 
position.........................................  20
With characteristic pain on 
motion..............................................................  10
  With slight subjective symptoms 
only........................................................   0

Other possible provisions of the Rating Schedule under which 
the veteran may be evaluated include the following:

5292  Spine, limitation of motion of, lumbar:  
  
Severe.......................................................
..............................................  40
  
Moderate.....................................................
............................................  20
  
Slight.......................................................
...............................................  10



5293  Intervertebral disc syndrome:  
  Pronounced; with persistent symptoms compatible with 
sciatic 
   neuropathy with characteristic pain and demonstrable 
muscle 
   spasm, absent ankle jerk, or other neurological findings 
   appropriate to site of diseased disc, little intermittent 
   relief........................................................................................  60
  Severe; recurring attacks, with intermittent 
relief........................................  40
  Moderate; recurring 
attacks....................................................................... 20
  
Mild.........................................................
...............................................  10
  Postoperative, 
cured.................................................................................    
0

The medical evidence of records shows that the veteran 
reports chronic pain in her lower back.  At the latest VA 
examination, the examiner specifically indicated that there 
was no listing of the whole spine or any evidence of muscle 
spasm.  Furthermore, there was no evidence of loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space.  As such, there is no basis to 
grant a 40 percent rating under the criteria for lumbosacral 
strain.  

With regard to the criteria for limitation of motion, the 
Board finds that the latest VA examination has demonstrated 
chronic pain and limitation of motion.  The two VA 
examinations conducted during the pendency of this appeal 
have shown the veteran's range of motion of the lumbar spine, 
in all directions, was significantly limited.  In fact, the 
Board finds that the limitation of motion is most closely 
analogous to the criteria for a 40 percent rating under 
Diagnostic Code 5292.  This represents severe limitation of 
motion.  In this regard, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1999).  

However, in the instant case, the Board finds that a rating 
in excess of 40 percent is not warranted.  There is no 
evidence unfavorable ankylosis of the spine which would 
warrant a 50 percent rating under Diagnostic Code 5289.  In 
addition, consideration has been given to a higher rating 
under Diagnostic Code 5293.  In this regard on the March 1999 
VA examination, the diagnoses included degenerative disc 
disease at the lumbosacral juncture.  Assuming for the sake 
of argument that degenerative disc disease is a manifestation 
of the veteran's service-connected low back strain, the 
current findings do not warrant a rating higher than 40 
percent under the criteria for intervertebral disc syndrome 
discussed above.  (DC 5293).  There is no evidence of 
pronounced intervertebral disc syndrome.  Muscle spasm has 
not been noted on VA examination; reflexes are present and 
symmetrical and muscle power is grade 4.  

The Board notes that the VA physician in March 1999 indicated 
that except for what he observed on examination, he could not 
comment on the veteran's back disability without resorting to 
speculation.  The Board is cognizant of the need to assess 
functional loss due to pain involving a joint under the 
ruling in DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, 
as the examiner indicated that he could not offer an opinion 
without resorting to speculation, the Board is unable to 
engage in a DeLuca analysis as it relates to the veteran's 
low back disability.  


ORDER

An increased rating to 40 percent for service connected 
chronic lumbosacral strain is granted under Diagnostic Code 
5292, subject to VA regulations pertaining to the payment of 
monetary benefits.  




			
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

